DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 26 November 2021.  Claims 1-19 are currently under consideration.  The Office acknowledges the amendments to claims 1, 7, 8, and 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the needle guidance feature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the needle guidance body portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pitman (U.S. Pub. No. 2010/0268014 A1), in view of Frank et al. (U.S. Pub. No. 2012/0189551 A1; hereinafter known as “Frank”).
Regarding claim 1, Pitman discloses a brachytherapy needle guidance device (Abstract; Figs. 4A-B) comprising: a body portion 74 having a distal end 82 and a proximal end ([0028]), an anchoring feature 98 that is capable of anchoring the brachytherapy needle guidance device into tissue ([0032]), an imaging feature 76 that is capable of being used by a treatment planning software ([0029]; capable of such use), a feature at the distal end of the body portion that is capable of penetrating the tissue in order to insert the brachytherapy needle guidance device into the tissue ([0028]), and wherein a brachytherapy needle is guided into the tissue once the brachytherapy needle guidance device is anchored in the tissue ([0026]; [0041]; capable of such use).  Pitman fails to expressly disclose the body portion being a hollow tube.  Frank discloses a similar brachytherapy needle guidance device (Abstract; [0017]) comprising a body portion 302 being a hollow tube, along with imaging features for use with imaging visualization (Fig. 16; [0198]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pitman so that the body portion is a hollow tube, as taught by Frank, because this would have been a simple substitution of one known element for another to obtain predictable results.  Both the needle taught by Pitman and the hollow needle taught by Frank can 
Regarding claim 2, the combination of Pitman and Frank discloses the invention as claimed, see rejection supra, and Pitman further discloses that the anchoring feature is one of a set of holes for suturing, a set of hooks, a button, and an inflatable balloon (Figs. 6A, 6F, 6I; [0032]).
Regarding claim 3, the combination of Pitman and Frank discloses the invention as claimed, see rejection supra, and Pitman further discloses that the feature that is capable of penetrating the tissue further comprises one of a sharpened tip at a distal end of the body portion and a trocar with an open end ([0028]).
Regarding claim 4, the combination of Pitman and Frank discloses the invention as claimed, see rejection supra, and Frank further discloses that the body portion further comprises one of a hollow tube, a guidewire that can be used with a hollow needle, and a balloon catheter (Fig. 16; [0198]).
Regarding claim 5, the combination of Pitman and Frank discloses the invention as claimed, see rejection supra, and Pitman further discloses a brachytherapy template 104 attached to a proximal end of the body portion (Fig. 14A; [0033]).
Regarding claim 6, the combination of Pitman and Frank discloses the invention as claimed, see rejection supra, and further discloses that the body portion is a catheter that is inserted into the tissue using the trocar (the broadest reasonable interpretation of a catheter includes a needle; e.g., a tubular medical device for insertion into a body cavity to permit injection).
302 being a hollow tube, along with imaging features for use with imaging visualization (Fig. 16; [0198]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pitman so that the needle guidance device is a hollow tube, as taught by Frank, because this would have been a simple substitution of one known element for another to obtain predictable results.  Both the needle taught by Pitman and the hollow needle taught by Frank can be used in brachytherapy planning, are capable of penetrating tissue, and have imaging features along their lengths; both would provide essentially identical and predictable results in use.
Regarding claim 12, the combination of Pitman and Frank discloses the invention as claimed, see rejection supra, and Pitman further discloses attaching a brachytherapy 104 onto the needle guidance device and inserting the brachytherapy device through the brachytherapy template into the treatment region ([0033]; [0041]).
Regarding claim 13, the combination of Pitman and Frank discloses the invention as claimed, see rejection supra, and further discloses that the brachytherapy device further comprises a brachytherapy fiducial needle (Pitman: [0027]; [0041]).
Regarding claim 14, the combination of Pitman and Frank discloses the invention as claimed, see rejection supra, and Pitman further discloses penetrating the tissue using a sharpened tip at a distal end of the needle guidance device ([0028]).
Regarding claim 15, the combination of Pitman and Frank discloses the invention as claimed, see rejection supra, and Pitman further discloses using a trocar to install the needle guidance device ([0028]).
Regarding claim 17, the combination of Pitman and Frank discloses the invention as claimed, see rejection supra, and Pitman further discloses deploying one or more hooks 98 once installed into the treatment region ([0032]).
Regarding claim 18, the combination of Pitman and Frank discloses the invention as claimed, see rejection supra, and Pitman further discloses placing the one or more radioactive seeds into a lumpectomy cavity in breast tissue ([0027]; [0041]).
Regarding claim 19, the combination of Pitman and Frank discloses the invention as claimed, see rejection supra, and Pitman further discloses inserting a catheter into the tissue using the trocar ([0027]; the broadest reasonable interpretation of a catheter includes a needle; e.g., a tubular medical device for insertion into a body cavity to permit injection). 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pitman, in view of Pitman and Fenster et al. (U.S. Pub. No. 2009/0198094 A1; hereinafter known as “Fenster”).
Regarding claim 7, Pitman discloses a method for guiding a brachytherapy needle (Abstract), the method comprising: providing a needle guidance device having a body portion 74 having a distal end 82 and a proximal end ([0028]), an anchoring feature 98 that is capable of anchoring the brachytherapy needle guidance device into tissue ([0032]) and a feature at the distal end of the body portion that is capable of penetrating the tissue in order to insert a brachytherapy needle guidance device into the tissue ([0028]), imaging the needle guidance device ([0027]-[0029]), inserting the needle guidance device into a treatment region in the tissue, and anchoring, by the anchoring feature of the needle guidance device, the needle guidance device at the treatment region ([0032]; [0041]).  Pitman fails to expressly disclose the needle guidance device being a hollow tube.  Frank discloses a similar brachytherapy method (Abstract; [0017]) comprising a needle guidance device 302 being a hollow tube, along with imaging features for use with imaging visualization (Fig. 16; [0198]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pitman so that the needle guidance device is a hollow tube, as taught by Frank, because this would have been a simple substitution of one known element for another to obtain predictable results.  Both the needle taught by Pitman and the hollow needle taught by Frank can be used in brachytherapy planning, are capable of penetrating tissue, and have imaging features along their lengths; both would provide essentially identical and predictable results in use.

Regarding claim 8, the combination of Pitman, Frank, and Fenster discloses the invention as claimed, see rejection supra, and Pitman further discloses that providing the needle guidance anchoring feature comprises providing one of a set of holes for suturing, a set of hooks, and an inflatable balloon (Figs. 6A, 6F, 6I; [0032]).
Regarding claim 9, the combination of Pitman, Frank, and Fenster discloses the invention as claimed, see rejection supra, and Pitman further discloses that providing the needle guidance feature that is capable of penetrating the tissue further comprises providing one of a sharpened tip at a distal end of the body portion and a trocar with an open end ([0028]).
Regarding claim 10, the combination of Pitman, Frank, and Fenster discloses the invention as claimed, see rejection supra, and Frank further discloses that providing the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pitman and Frank as applied to claim 12 above, and further in view of Baltas et al. (U.S. Pub. No. 2004/0059177 A1; hereinafter known as “Baltas”).  The combination of Pitman and Frank discloses the invention as claimed, see rejection supra, but fails to disclose suturing the needle guidance device once installed into the treatment region.  Baltas discloses a similar brachytherapy treatment method (Abstract) comprising suturing a needle guidance device once installed into a treatment region in order to fixate against displacement and ensure proper orientation ([0008]; [0010]; [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pitman and Frank by suturing the needle guidance device once installed, as taught by Baltas, in order to fixate against displacement and ensure proper orientation.

Response to Arguments
Applicant’s arguments with respect to the claim objection and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments, except as to claims 9 and 10 which were not amended.  The objection and other rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791